          Case 5:19-cv-05771-RAL Document 19 Filed 07/14/20 Page 1 of 2




                        IN THE UNITED STATES COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERRI L. MCNAIR for A.E.M.,                     :        CIVIL ACTION
                                                 :
                Plaintiff,                       :
                                                 :
                v.                               :
                                                 :
ANDREW M. SAUL,                                  :        No. 19-cv-05771
Commissioner of Social Security,                 :
                                                 :
                Defendant.                       :

                                  MEMORANDUM OPINION

RICHARD A. LLORET                                                                      July 14, 2020
U.S. MAGISTRATE JUDGE

        Sherri L. McNair’s daughter, A.E.M., was determined to no longer be entitled to

social security benefits by the decision of an Administrative Law Judge (“ALJ”). Ms.

McNair contends that the ALJ’s unfavorable decision was reached in error. Doc. No. 15,

at 3–9 (Plaintiff’s Brief). Ms. McNair argues that (1) the presiding ALJ’s appointment

was improper under the Appointments Clause of the Constitution; and (2) the ALJ’s

decision was not supported by substantial evidence and/or contrary to law. Id. In

response, the Commissioner of Social Security (“Commissioner”) filed a motion

requesting that this case be remanded, conceding that further evaluation of Ms.

McNair’s claims is warranted. 1 Doc. No. 18 (Defendant’s Uncontested Motion to

Remand). The Commissioner has represented that Ms. McNair’s counsel consented to

his request. See id.




1The Commissioner assures that he will refer Ms. McNair’s case “to a different Administrative Law Judge
to further evaluate [her] claims, offer [her] the opportunity for a new hearing, and issue a new decision.”
Doc. No. 18, ¶ 3.
          Case 5:19-cv-05771-RAL Document 19 Filed 07/14/20 Page 2 of 2




        Because the parties agree that further evaluation is warranted, the

Commissioner’s motion and Ms. McNair’s request for review are granted, the final

decision of the Commissioner is reversed, and this matter is remanded to the

Commissioner for further proceedings. 2




                                                         BY THE COURT:



                                                         _s/Richard A. Lloret____________ _
                                                         RICHARD A. LLORET
                                                         U.S. Magistrate Judge




2 The parties consented to the jurisdiction of a United States Magistrate Judge to conduct all proceedings

in this case, pursuant to 28 U.S.C. § 636(c), including entry of final judgment. See Doc. No. 2 (Notice of
Commissioner’s General Consent); Doc. No. 6 (Ms. McNair’s Consent Form).
